Citation Nr: 1637075	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-45 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for left ear hearing loss.

2.  Entitlement to a compensable disability rating for chronic suppurative otitis media of the left ear, perforation of the left tympanic membrane.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which confirmed and continued noncompensable ratings for left ear hearing loss and chronic suppurative otitis media left, perforation left tympanic membrane.

In June 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Audiological evaluations performed during the appeal period reveal no worse than Level II impairment in the Veteran's left ear.

2.  The Veteran's chronic suppurative otitis media of the left ear, perforation of the left tympanic membrane is manifested by hearing loss and tinnitus; there is no competent and credible evidence of active suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for a compensable rating for chronic suppurative otitis media left ear, perforation left tympanic membrane are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Codes 6200, 6211 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the September 2009 rating decision currently on appeal, the RO continued the Veteran's noncompensable ratings for left ear hearing loss and chronic suppurative otitis media left ear, perforation left tympanic membrane.  The Veteran contends that higher disability ratings are warranted based on his current symptomatology.  

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from September 21, 2008, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claim under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

1.  Hearing Loss - Left Ear

The Veteran maintains that he is entitled to a higher rating for his left ear hearing loss, which is currently rated noncompensably (0 percent) disabling.  He describes difficulty hearing, such that he occasionally has to read lips.  He reports having had a hearing aid at one point, but indicates that it was unhelpful.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R.
§ 4.85.

If impaired hearing is only service-connected in one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  See 38 C.F.R. § 4.85(f).

The Veteran underwent VA audiological examinations in October 2009 and October 2015, which involved a review of the claims file, in-person interviews, controlled speech discrimination testing (Maryland CNC), pure tone audiometry testing, and assessments of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; see Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the October 2009 examination, the Veteran attributed the following impacts on his occupational activities to his hearing loss: difficulty hearing, decreased concentration, inappropriate behavior, poor social interactions and difficulty following instructions.  He reported that he was assigned different duties at work based on these factors.  The Veteran reported that as a result of his hearing loss, he had difficulty understanding speech, particularly under less than ideal listening conditions.  Upon examination the Veteran was capable of 86 percent speech discrimination in his left ear and had an average puretone threshold of 56 dB, which corresponds to Level II left ear hearing impairment.  

At his October 2015 examination, the Veteran reported arguing with his wife all the time because she said that he cannot hear very well.  He also reported being unable to wear a hearing aid in the left ear due to frequent middle ear drainage.  Upon examination, the Veteran was capable of 92 percent speech discrimination in his left ear and had an average puretone threshold of 58 db, again corresponding to Level II left ear hearing impairment.  

Accordingly, the Veteran's left ear hearing loss has demonstrated no worse that Level II impairment during the appeal period.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 or 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during either examination.  Applying Level II hearing impairment in the left ear with Level I hearing impairment in the right ear warrants a noncompensable rating.  The Veteran's hearing acuity would need to be substantially more diminished (Level X) in order to warrant a compensable rating under the applicable regulations.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  Moreover, as the Veteran does not have compensable hearing loss in his service-connected left ear, the provisions of 38 C.F.R. § 3.383(a)(3) are not applicable.

The Veteran has not reported any other functional effects of hearing loss on his daily life activities and occupational functioning that were not considered by the October 2009 and October 2015 VA examiners.  The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, including his inability to wear a hearing aid and difficulty understanding speech and having to take on alternative work duties.  Furthermore, some of the effects that the Veteran has attributed to his hearing loss, such as difficulty concentrating, he has also previously attributed to his tinnitus, for which he is currently in receipt of a 10 percent rating.  However, as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.

As such, a compensable rating for left ear hearing loss is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A.              § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



2.  Chronic Suppurative Otitis Media Left Ear, Perforation Left Tympanic Membrane

The Veteran is currently in receipt of a noncompensable disability rating for chronic suppurative otitis media left ear under Diagnostic Code 6200 resulting from perforation of the left tympanic membrane under Diagnostic Code 6211.  The Veteran contends that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran maintains has reported having to use caution in his care of the left ear due to his perforated eardrum, including keeping it constantly dry, which prevents use of eardrops and prevents flying on airplanes that are not pressurized.  He has cerumen buildup cleaned every 6-18 months in order to relieve pressure.  He has also reported periodic imbalance that has resulted in falls, which he attributes to his left ear condition.  He also reports periodic infections and bleeding.

Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.  A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.  As noted above, the Veteran is currently in receipt of a separate disability rating for tinnitus, and his left ear hearing loss is noncompensable.  

Diagnostic Code 6211 provides a noncompensable (0 percent) rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87.

At an October 2009 VA ear disease examination, the Veteran reported that his ear had not given him significant problems previously.  No chronic infections or irritation were endorsed.  He reported keeping the ear very dry.  The Veteran denied any history of ear pain, vertigo or dizziness, ear discharge, ear pruritus, balance or gait problems, or ear infection.  No deformity of the auricle or aural polyps were detected and the external canal and mastoids were normal.  A near total left ear tympanic perforation was noted, but no middle or inner ear infection or other complications of ear disease or secondary conditions were endorsed.  No vestibular disorder was diagnosed.  The examiner observed no signs of a staggering gait or imbalance.  The Veteran was diagnosed with left tympanic membrane perforation, which the examiner determined did not affect the Veteran's daily activities. 

In an October 2009 VA outpatient record, the Veteran denied any vertigo or otorrhea.  His left ear was debrided from cerumen buildup.

In May 2012, the Veteran complained of drainage from the left ear for two weeks.  An otolaryngology consult observed extensive squamous epithelial accumulation in the ear, which was removed.  The otolaryngologist noted clear discharge from the perforated tympanic membrane but no infection.  No intra tympanic cholesteatoma was found.

In January 2015, the Veteran reported that his ear felt full of pressure but denied drainage, infections, and dizziness.  He was assessed with cerumen impaction, but reported immediate relief in plugged sensation following the cerumen removal.  The Veteran was advised to have ear cleanings every six months.

In January 2016, the Veteran underwent another VA ear disease examination.  He was diagnosed with chronic suppurative otitis media but no Meniere's disease, benign paroxysmal positional vertigo, or peripheral vestibular disorder.  The Veteran reported frequent treatment for left ear infections since 1960, but he could not recall the last time he needed antibiotics.  The ear canal and external ear were normal.  No aural polyps were found and no active suppuration was detected.  The Veteran's gait was normal, as were the results of his Romberg test, vertigo test and limb coordination test.  No tumors, scars or other pertinent physical findings were endorsed.  The examiner concluded that the ear condition did not affect the Veteran's ability to work.

The Board finds that a compensable rating for the Veteran's chronic suppurative otitis media and perforation of the left tympanic membrane is not warranted.  

The rating schedule does not permit a compensable rating for perforation of the tympanic membrane, and a higher evaluation for chronic suppurative otitis media is only available during suppuration or with aural polyps.  Neither of the examinations of record suggests that the Veteran has had aural polyps or active suppuration during the appeal period.  38 C.F.R. § 4.87.  Both VA examiners specifically found no evidence of aural polyps, and the remainder of the evidence, including the Veteran's own lay statements, is negative for their presence.  The Board observes that suppuration is the process of forming or discharging pus.  See http://www.merriam-webster.com/dictionary/suppurative.  Here, the Board acknowledges that the Veteran has experienced drainage from his left ear over the course of the appeal period.  However, at no time has the discharge contained pus.  To the contrary, the May 2012 otolaryngologist noted the Veteran's discharge was clear, with no evidence of infection.  Moreover, the October 2009 examiner noted no evidence of middle or inner ear infection.  The Veteran again denied any left ear infection in January 2015, and the January 2016 VA ear disease examiner also specifically found no evidence of active suppuration.  To the extent the Veteran endorsed frequent treatment for left ear infections since 1960 during the January 2016 examination, he is competent to do so.  However, the Board finds this statement lacks credibility, as is contradicted both by the Veteran's earlier denial of any chronic infections since the 1960s at the October 2009 VA ear disease examination and the remainder of the evidence dated during the appeal period, which is negative for any indication of left ear infection.

Finally, the Veteran's most recent examination showed normal results from his Romberg, vertigo and limb coordination tests, the examiner found no evidence of any vestibular problem associated with the Veteran's chronic suppurative otitis media, and there is no competent evidence to the contrary.  In this regard, while the Veteran, as a lay person, is competent to report observable symptomatology, such as dizziness, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue of the etiology of that dizziness.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his occasional dizziness and imbalance to his left ear disability, he is not considered medically qualified to address such a complex question.  

The Board has considered whether a higher rating is warranted under another Diagnostic Code, however the Veteran's condition has been specifically diagnosed as chronic suppurative otitis media and perforation of the tympanic membrane and no other ear diseases that might warrant a higher rating under 38 C.F.R. § 4.87 have been diagnosed during the appeal period.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's chronic suppurative otitis media of the left ear, perforation of the left tympanic membrane warrants a compensable disability rating.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

A compensable disability rating for left ear hearing loss is denied.

A compensable disability rating for chronic suppurative otitis media left ear, perforation left tympanic membrane is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


